In The

                                  Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                 NO. 09-12-00473-CR
                               _________________


                         IN RE MICHAEL W. BOHANNAN

________________________________________________________________________

                           Original Proceeding
________________________________________________________________________

                             MEMORANDUM OPINION

       Michael W. Bohannan filed a petition for writ of mandamus and prohibition

against the trial court and the District Attorney in an ongoing criminal proceeding in the

435th District Court of Montgomery County. He has been indicted for violating an order

of civil commitment as a sexually violent predator. See Tex. Health & Safety Code Ann.

§ 841.085 (West 2010). The violations are alleged to have occurred after the trial court

signed the order of civil commitment and before the Texas Supreme Court affirmed this

Court’s reversal of that order. See In re Commitment of Bohannan, No. 09-09-00165-CV,

2010 WL 2854254, at *1 (Tex. App.—Beaumont Jul. 22, 2010), affirmed, No. 10-0605,

2012 WL 3800317, at *1 (Aug. 31, 2012).



                                            1
       In a criminal case, to be entitled to mandamus relief the relator must establish that

(1) he has no other adequate legal remedy and that (2) the act he seeks to compel or

prohibit is a ministerial act, not involving a discretionary or judicial decision. State ex rel.

Young v. Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App.

2007). Bohannan contends the trial court has refused to rule on his pre-trial habeas

petition, but concedes the trial court refused to rule on his pro se application because

appointed counsel has been provided for Bohannan. See Ex parte Bohannan, 350 S.W.3d
116, 116 n.1 (Tex. Crim. App. 2011) (the court may disregard pro se submissions when

an applicant is represented by counsel). The trial court may appoint counsel for purposes

of habeas proceedings as well as trial proceedings. See Tex. Code Crim. Proc. Ann. art.

1.051(d) (West Supp. 2012).

       Arguing that he is being unfairly stigmatized by the criminalization of the

violation of a condition of a civil commitment order that has been reversed, Bohannan

asks this Court to prohibit the trial court from proceeding in the criminal case. He has not

shown that a right is being violated that cannot be adequately addressed on appeal if he is

convicted. See Smith v. Gohmert, 962 S.W.2d 590, 592-93 (Tex. Crim. App. 1998).

       Bohannan argues the trial court lacks jurisdiction because the offense was

committed in Tarrant County. Contra Tex. Code Crim. Proc. Ann. art. 13.315 (West

Supp. 2012) (an offense under section 841.085 may be prosecuted in the county in which

any element of the offense occurs or in Montgomery County). Venue is proven at trial.


                                               2
See Tex. Code Crim. Proc. Ann. art. 13.17 (West 2005). Bohannan also argues that the

District Attorney lacks the authority to prosecute an offense that occurred in Tarrant

County. We lack mandamus jurisdiction over the District Attorney when our jurisdiction

is not implicated. See Tex. Gov’t Code Ann. § 22.221(a) (West 2004).

       Bohannan argues section 22.221(d) of the Texas Government Code gives this

Court original habeas jurisdiction over an order confining him, but Bohannan is confined

pursuant to an arrest warrant arising from an indictment in a criminal case. Our original

habeas jurisdiction does not extend to criminal cases. See Tex. Gov’t Code Ann. §

22.221(d); Tex. Code Crim. Proc. Ann. art. 11.05 (West 2005).

       In an additional filing, Bohannan contends the District Attorney amended the

indictment to add enhancement allegations in retaliation for his having sought mandamus

relief in this Court. He has not shown that he has no available remedy other than

mandamus to address his claim. See Ex parte Quintana, 346 S.W.3d 681, 686-87 (Tex.

App.—El Paso 2009, pet. refused) (appeal of pre-trial habeas alleging prosecutorial

vindictiveness).

       Finally, Bohannan complains that the District Clerk has not processed his notice of

appeal from the denial of his motion to recuse the trial judge. Because a ruling on a

motion to recuse may only be reviewed on appeal from the final judgment, a notice of

appeal would be premature. See Green v. State, 374 S.W.3d 434, 445-46 (Tex. Crim.

App. 2012), cert. denied, No. 12-6652, 12A346, 2012 WL 4812684 (Oct. 10, 2012).


                                            3
       Relator has not established his right to the relief sought in his petition.

Accordingly, the petition is denied.

       PETITION DENIED.



                                                         PER CURIAM



Submitted on October 22, 2012
Opinion Delivered November 14, 2012
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.




                                          4